Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, line 4, “at least compact node” should read “a compact node”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim 10 should end with a period (.).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos742 (U.S. Patent Application Pub. 2020/0136742 A1) in view of Campos305 (U.S. Patent Application Pub. 2018/0213305 A1).
Regarding claim 1, Campos742 (11271669) teaches in FIG. 3 a system comprising: (a) an aggregator node (optical distribution center, ODC) that receives downstream signals from a head end (HE/Hub) and sends upstream signals to the head end; (b) a compact node (see the diagram below; the deep node or N+0 fiber node corresponding to the compact node of instant claim) that receives downstream signals from the aggregator node and send upstream signals to the aggregator node; where (c) the compact node sends the downstream signal received from the aggregator node to a subscriber (see the diagram below; the end users corresponding to the subscribers of instant claim; the diagram is copied from U.S. Patent 11,271,669 B2) positioned in the upstream direction relative to the compact node (the end users north of the deep node A are position in the upstream direction relative to the deep node).



In the above discussion, it is assumed that signals going from the head end to the subscribers are downstream signals and signals going from the subscribers to the head end are upstream signals. However, Campos742 is silent about that. The Examiner cites Campos305 for teaching that signals going from the head end to the subscribers are downstream signals and signals going from the subscribers to the head end are upstream signals (see, e.g. FIG. 3 and paragraph [0053] which teaches that the end users are downstream terminal units. One of ordinary skill in the art would have been motivated to combine the teaching of Campos305 with the system of Campos742 because it is simply a convention used in the industry.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to call the signals going from the head end to the subscribers downstream signal, as taught by Campos305, in the system of Campos742.
	Regarding claim 2, Campos742 teaches in FIG. 3 subscribers positioned south of the deep node.
Regarding claim 3 Campos742 teaches in paragraph [0010] that it is a N+0 network.
Regarding claim 4, Campos305 teaches in FIG. 3 amplifier 316 and, therefore, FIG. 3 of Campos305 is a N+x network where x is greater than 0.
Regarding claim 5, Campos742 teaches in FIG. 3 a second compact node (deep node B) that sends the downstream signal received from the aggregator node to a subscriber positioned in the upstream direction relative to the compact node (subscribers positioned west of deep node B).
Regarding claim 6, deep node A and deep node B are adjacent to each other; or it is obvious to position deep node A and deep node B such that they are adjacent to each other.
Regarding claim 9, Campos742 teaches in FIG. 3 that the compact node (deep node) has more than one output (deep node A has outputs on the north side and south side) for the downstream signal received from the aggregator node.
Regarding claim 10, Campos742 teaches in FIG. 3 a plurality of compact nodes (deep node A and deep node B), where each one of the plurality of compact nodes sends the downstream signal received from the aggregator node to a subscriber positioned in the upstream direction relative to the respective one of the plurality of compact nodes (see the explanation about for claim 5).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos742 and Campos305 as applied to claims 1-6 and 9-10 above, and further in view of Mutalik et al. (U.S. Patent Application Pub. 2017/0302378 A1).
Campos742 and Campos305 have been discussed above in regard to claims 1-6 and 9-10. The difference between Campos742 and Campos305 and the claimed invention is that Campos742 and Campos305 do not teach that the compact node comprises an optical network unit (ONU) portion and a plurality of RF modules. Mutalik et al. teaches in FIG. 14 a distribution network comprising fiber deep node which is equivalent to the compact node of instant claim. Mutalik et al. teaches in FIG. 39 that a deep node can be implement with a ONU and RF components which can be called modules. One of ordinary skill in the art would have combined the teaching of Mutalik et al. with the modified system of Campos742 and Campos305 because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an ONU and a plurality of RF modules in the deep node, as taught by Mutalik et al., in the modified system of Campos742 and Campos305.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos742, Campos305 and Mutalik et al. as applied to claim 7 above, and further in view of Cagle (U.S. Patent Application Pub. 2009/0052901 A1).
Campos742, Campos305 and Mutalik et al. have been discussed above in regard to claim 7. The difference between Campos742, Campos305 and Mutalik et al. and the claimed invention is that Campos742, Campos305 and Mutalik et al. do not teach a power doubler gain stages in the downstream direction. Cagle teaches in FIG. 2 a distribution network comprising HFC circuit 1, equivalent to the deep node of modified system of Campos742, Campos305 and Mutalik et al. Cagle teaches in FIG. 3 and paragraph [0023] to use power doubler as the downstream amplifier. One of ordinary skill in the art would have combined the teaching of Cagle with the modified system of Campos742, Campos305 and Mutalik et al. because it is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a power doubler as the downstream amplifier, as taught by Cagle, in the modified system of Campos742, Campos305 and Mutalik et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








skl27 July 2022
/SHI K LI/Primary Examiner, Art Unit 2637